Matter of Academy Sq. Apts. Hous. Dev. Fund Co., Inc. v Assessor of City of Utica (2021 NY Slip Op 02627)





Matter of Academy Sq. Apts. Hous. Dev. Fund Co., Inc. v Assessor of City of Utica


2021 NY Slip Op 02627


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


68 CA 19-01941

[*1]IN THE MATTER OF ACADEMY SQUARE APARTMENTS HOUSING DEVELOPMENT FUND COMPANY, INC., PETITIONER-RESPONDENT,
vASSESSOR OF CITY OF UTICA AND THE CITY OF UTICA, RESPONDENTS-APPELLANTS. (APPEAL NO. 1.) 


WILLIAM M. BORRILL, CORPORATION COUNSEL, UTICA (KATHRYN F. HARTNETT OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
BARCLAY DAMON LLP, SYRACUSE (KEVIN G. ROE OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Erin P. Gall, J.), entered September 26, 2019 in a proceeding pursuant to RPTL article 7. The order, among other things, denied respondents' motion to dismiss and granted petitioner's cross motion for, inter alia, summary judgment on the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Academy Square Apts. Hous. Dev. Fund, Inc. v Assessor of City of Utica ([appeal No. 2] — AD3d — [Apr. 30, 2021] [4th Dept 2021]).
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court